                   Case 20-11858-CSS       Doc 283      Filed 01/06/21      Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )     Chapter 11
                                                    )
IMH FINANCIAL CORPORATION,                          )     Case No. 20-11858-CSS
                                                    )
                   Reorganized Debtor.1             )     Related Docket Nos. 268 & 282
                                                    )

                               FINAL DECREE (I) CLOSING
                 CHAPTER 11 CASE; (II) TERMINATING CERTAIN CLAIMS AND
                 NOTICING SERVICES; AND (III) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned reorganized debtor (the

“Reorganized Debtor”) for entry of a final decree closing the Reorganized Debtor’s chapter 11

case and terminating the Claims and Noticing Services provided by Donlin, Recano & Company,

Inc. (“DRC”); and the Court having considered the Motion and all related pleadings and

documents; and the Court finding that (a) the Court has jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated February 29, 2012, (b) this matter is a

core proceeding with the meaning of 28 U.S.C. §§ 157(b)(2), and (c) notice of the Motion was

due and proper under the circumstances; and after due deliberation, and good and sufficient

cause appearing therefor:

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

         1.        The Motion is GRANTED as set forth herein.



1
        The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized
Debtor’s federal tax identification number, as applicable, is IMH Financial Corporation (7126). The
location of the Debtor’s corporate headquarters is 7001 N. Scottsdale Rd., Suite 2050, Scottsdale,
Arizona.
2
        Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Motion.

{01646484;v1 }
                 Case 20-11858-CSS        Doc 283    Filed 01/06/21     Page 2 of 3




         2.      The above-captioned chapter 11 case is closed and a final decree is granted

effective as of the date hereof.

         3.      Within thirty (30) days of the date hereof, the Reorganized Debtor shall pay any

outstanding fees due and owing to the U.S. Trustee that have accrued as of the date hereof.

         4.      Except as otherwise set forth herein, the Claims and Noticing Services are

terminated and DRC shall have no further obligations under the DRC Retention Order to the

Court, the Reorganized Debtor, or any other party in interest with respect to the Claims and

Noticing Services.

         5.      Pursuant to Local Rule 2002-1(f)(ix), within twenty-eight days of entry of this

Order, DRC shall (a) forward to the Clerk of the Court an electronic version of all imaged

claims, (b) upload the creditor mailing list into CM/ECF, and (c) docket a final claims register.

DRC shall also box and deliver all original claims to the Philadelphia Federal Records Center,

14700 Townsend Road, Philadelphia, Pennsylvania 19154, and docket a completed SF-135 Form

indicating the accession and location numbers of the archived claims.

         6.      Within fourteen days of entry of this Order, DRC shall remove the Bankruptcy

Case Website.

         7.      Should DRC receive any mail regarding this case after entry of this Order, DRC

shall collect and forward such mail no less frequently than monthly to the Reorganized Debtor at

such address as provided by the Reorganized Debtor.

         8.      The Reorganized Debtor is authorized and empowered, and may in its discretion

and without further notice or delay, take any action and perform and act necessary to implement

and effectuate the terms of this Order.



{01646484;v1 }                                   2
                 Case 20-11858-CSS       Doc 283     Filed 01/06/21     Page 3 of 3




         9.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.




          Dated: January 6th, 2021                   CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
{01646484;v1 }                                   3
